       Case 3:15-cr-00083-SDD-EWD                Document 1988   12/11/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                                CRIMINAL ACTION

VERSUS                                                                  15-83-SDD-EWD

DERRICK HILLIARD



                                                RULING

        This matter is before the Court on the pro se Motion to Vacate/Set Aside/Correct

Sentence Pursuant to First Step Act Law 2018 Habeas Corpus Relief Under Section

102(b)(2)1 filed by Defendant, Derrick Hilliard (“Defendant”). The Government has filed

an Opposition2 to the motion. In this motion, Defendant asks the Court to “act and move

to apply unto the Movant’s sentence credited good time of 54 days (good time 7 days)…”

in accordance with the “First Step Act Law 2018.”3

        However, the authority to calculate good time credits rests solely with the Bureau

of Prisons (“BOP”).        “After a district court sentences a federal offender, the Attorney

General, through the BOP, has the responsibility for administering the sentence.”4

“Although the statute does not explicitly say who is responsible for calculating the [§

3585(b)] credit, controlling precedent indicates that it is the Attorney General acting




                                
1
  Rec. Doc. No. 1754.
2
  Rec. Doc. No. 1799.
3
  Rec. Doc. No. 1754, p. 1.
4
  United States v. Wilson, 503 U.S. 329, 335 (1991).
DocumentNumber:64294                                                                    1
                                                                                           

       Case 3:15-cr-00083-SDD-EWD               Document 1988         12/11/20 Page 2 of 2




through the Bureau of Prisons.”5 Therefore, the Court lacks the authority to grant the

relief requested by Defendant.

       Accordingly, Defendant’s Motion to Vacate/Set Aside/Correct Sentence Pursuant

to First Step Act Law 2018 Habeas Corpus Relief Under Section 102(b)(2)6 is DENIED.

       IT IS SO ORDERED.

       Baton Rouge, Louisiana, this 11th day of December, 2020.



                                                   S
                                               ________________________________
                                               SHELLY D. DICK
                                               CHIEF DISTRICT JUDGE
                                               MIDDLE DISTRICT OF LOUISIANA




                               
5
  See United States v. Wynder, No. 15-31073, ––– Fed.Appx. ––––, 2016 WL 4547228, at *1 (5th Cir. Aug.
31, 2016)(citing Wilson, 503 U.S. at 334-35); see also United States v. Binion, 981 F.2d 1256 (5th Cir.
1992)(per curiam)(“district courts have no jurisdiction to grant or deny credits at sentencing. The
computation of credits is wholly the function of the United States Attorney General after the defendants
begin their sentences.”).
6
  Rec. Doc. No. 1754.
DocumentNumber:64294                                                                               2
                                                                                                      

